Exhibit 10.1 EXECUTION VERSION CREDIT AGREEMENT, dated as of April 29, 2016 among GRUBHUB HOLDINGS INC., as Borrower, GRUBHUB INC., as Guarantor, CERTAIN FINANCIAL INSTITUTIONS, as the Lenders, and CITIBANK, N.A., as Administrative Agent for the Lenders CITIBANK, N.A. and BMO CAPITAL MARKETS CORP., as Co-Lead Arrangers and Bookrunners TABLE OF CONTENTS Page ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS 1 Section 1.1 Defined Terms 1 Section 1.2 Use of Defined Terms 29 Section 1.3 Certain Rules of Construction 29 Section 1.4 Accounting and Financial Determinations 30 Section 1.5 Rounding 31 ARTICLE II. COMMITMENTS AND CREDIT EXTENSIONS 31 Section 2.1 Commitments 31 Section 2.2 Lenders Not Permitted or Required To Make Credit Extensions 32 Section 2.3 Voluntary Reduction of the Commitment Amounts 32 Section 2.4 Borrowing Procedures. 32 Section 2.5 Continuation and Conversion Elections 33 Section 2.6 Funding 33 Section 2.7 Letters of Credit 33 Section 2.8 Swing Line Loans. 38 Section 2.9 Notes 40 Section 2.10 Cashless Settlement 40 Section 2.11 Increase in Commitment. 40 ARTICLE III. PAYMENTS, INTEREST AND FEES 42 Section 3.1 Repayments and Prepayments 42 Section 3.2 Interest Provisions 44 Section 3.3 Fees 45 Section 3.4 Administrative Agent’s Fees, etc. 46 ARTICLE IV. YIELD PROTECTION, TAXES AND RELATED PROVISIONS 46 Section 4.1 Eurodollar Rate Lending Unlawful 46 Section 4.2 Inability to Determine Rates 46 Section 4.3 Increased Costs, Generally 46 Section 4.4 Funding Losses 47 Section 4.5 Increased Capital Requirements 48 Section 4.6 Taxes. 48 Section 4.7 Payments, Interest Calculations, etc. 52 Section 4.8 Sharing of Payments 53 Section 4.9 Setoff 53 Section 4.10 Use of Proceeds. 54 Section 4.11 Funding and Payment Reliance, etc. 54 Section 4.12 Designation of a Different Lending Office 55 Section 4.13 Replacement of Lenders 55 Section 4.14 Defaulting Lenders. 56 Section 4.15 New Swing Line Loans and Letters of Credit 58 Section 4.16 Cash Collateral by the Borrower. 59 ARTICLE V. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS 59 Section 5.1 Conditions to Effective Date 59 Section 5.2 Condition to Any Credit Extension After the Effective Date. 63 ARTICLE VI. REPRESENTATIONS AND WARRANTIES 64 Section 6.1 Organization, etc. 64 Section 6.2 Due Authorization, Non Contravention, etc. 64 Section 6.3 Required Approvals 65 Section 6.4 Validity, etc. 65 Section 6.5 Financial Condition. 65 Section 6.6 No Material Adverse Change 66 Section 6.7 Litigation, Labor Matters, etc. 66 Section 6.8 Capitalization and Subsidiaries 66 Section 6.9 Compliance with Laws, etc. 66 Section 6.10 Properties, Permits, etc. 67 - i - Section 6.11 Taxes, etc. 68 Section 6.12 ERISA. 68 Section 6.13 Environmental Warranties 69 Section 6.14 Intellectual Property 69 Section 6.15 Accuracy of Information. 69 Section 6.16 Absence of Default 70 Section 6.17 Margin Regulations 70 Section 6.18 Investment Company Status 70 Section 6.19 Compliance with Agreements 70 Section 6.20 Solvency 71 Section 6.21 Insurance 71 Section 6.22 Affiliate Transactions 71 Section 6.23 Patriot Act, etc. 71 Section 6.24 Sanctions. 72 ARTICLE VII. COVENANTS 72 Section 7.1 Affirmative Covenants 72 Section 7.2 Negative Covenants 82 ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES 90 Section 8.1 Events of Default 90 Section 8.2 Action if Bankruptcy 92 Section 8.3 Action if Other Event of Default 92 Section 8.4 Foreclosure on Collateral 92 Section 8.5 Appointment of Administrative Agent as Attorney in Fact 92 Section 8.6 Payments Upon Acceleration 93 Section 8.7 Swap Liabilities and Cash Management Liabilities 94 ARTICLE IX. THE ADMINISTRATIVE AGENT 94 Section 9.1 Appointment; Lender Indemnification. 94 Section 9.2 Exculpation. 95 Section 9.3 Reliance by Administrative Agent 96 Section 9.4 Delegation of Duties 96 Section 9.5 Resignation of Administrative Agent. 96 Section 9.6 Rights as a Lender 97 Section 9.7 Non Reliance on Administrative Agent and Other Lenders 98 Section 9.8 Copies, etc. 98 Section 9.9 Certain Collateral Matters. 98 Section 9.10 Administrative Agent May File Proofs of Claim 99 Section 9.11 Application to L/C Issuers ARTICLE X. MISCELLANEOUS PROVISIONS Section 10.1 Waivers, Amendments, etc. Section 10.2 Notices. Section 10.3 Payment of Costs and Expenses. Section 10.4 Indemnification by the Borrower. Section 10.5 Survival Section 10.6 Severability Section 10.7 Headings Section 10.8 Execution in Counterparts, Effectiveness, etc. Section 10.9 Governing Law; Entire Agreement Section 10.10 Assignments and Participations. Section 10.11 Press Releases and Related Matters Section 10.12 Forum Selection and Consent to Jurisdiction Section 10.13 Waiver of Jury Trial, etc. Section 10.14 Waiver of Consequential Damages, etc. Section 10.15 No Strict Construction Section 10.16 Confidentiality Section 10.17 Patriot Act Information Section 10.18 Acknowledgement and Consent to Bail-In of EEA Financial Institutions - ii - Section 10.19 No Advisory or Fiduciary Responsibility Section 10.20 Other Agents ARTICLE XI. GUARANTY Section 11.1 Guaranty Section 11.2 Waivers Section 11.3 Guarantee Absolute Section 11.4 Acceleration Section 11.5 Delay of Subrogation, etc. Section 11.6 Subordination of Indebtedness Section 11.7 Keepwell Section 11.8 Termination; Reinstatement Section 11.9 Stay of Acceleration Section 11.10 Condition of Borrower - iii - SCHEDULES SCHEDULE I - Disclosure Schedules SCHEDULE II - Percentages and Amounts SCHEDULE III - Guarantors Schedule SCHEDULE IV - Administrative Information EXHIBITS Exhibit A-1 - Form of Revolving Note Exhibit A-2 - Form of Swing Line Note Exhibit B-1 - Form of Borrowing Request Exhibit B-2 - Form of Continuation/Conversion Notice Exhibit B-3 - Form of Letter of Credit Issuance Request Exhibit C - Form of Assignment and Assumption Exhibit D - Form of Compliance Certificate Exhibit E - Form of Pledge Agreement Exhibit F - Form of Security Agreement Exhibit G - Form of Guaranty Exhibit H-1 - Form of U.S. Tax Compliance Certificate (for Foreign Lenders that are Not Partnerships for U.S. Federal Income Tax Purposes) Exhibit H-2 - Form of U.S. Tax Compliance Certificate (for Foreign Participants that are Not Partnerships for U.S. Federal Income Tax Purposes) Exhibit H-3 - Form of U.S. Tax Compliance Certificate (for Foreign Participants that are Partnerships for U.S. Federal Income Tax Purposes) Exhibit H-4 - Form of U.S. Tax Compliance Certificate (for Foreign Lenders that are Partnerships for U.S. Federal Income Tax Purposes) Exhibit I - Form of Incremental Commitment Joinder Agreement - iv - CREDIT AGREEMENT CREDIT AGREEMENT, dated as of April 29, 2016 (this “Agreement”), by and among GRUBHUB HOLDINGS, INC., a corporation organized and existing under the laws of the State of Delaware (the “Borrower”); GRUBHUB INC., a corporation organized and existing under the laws of the State of Delaware (the “Parent”); CITIBANK, N.A., a national banking association organized and existing under the laws of the United States of America (“Citibank”) and BMO HARRIS BANK, N.A. (“BMOH”), each other Lender from time to time party hereto (each a “Lender” and collectively, the “Lenders”); and Citibank, acting as Administrative Agent, Swing Line Lender and L/C Issuer.
